Case 2:21-cv-06558-MWF-KS Document 4 Filed 08/13/21 Page 1of3 Page ID #:9
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

 

 

 

CIVIL COVER SHEET
1. (a) PLAINTIFFS ( Check box if you are representing yourself [" ] ) DEFENDANTS (Check box if you are representing yourself [| )
R.J. BEABER and A.W. CLARK SHIRLEY WEBER
(b) County of Residence of First Listed Plaintiff LOS ANGELES County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)
(c) Attorneys (Firm Name, Address and Telephone Number) If you are Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information. representing yourself, provide the same information.
STEPHEN YAGMAN, YAGMAN + REICHMANN, LLP, 333 WASHINGTON BLVD., VENICE
BEACH, CA 90292-5152, (310)452-3200

 

 

Il. BASIS OF JURISDICTION (Place an X in one box only.) Hl. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
. PTF DEF an PTF DEF
1. U.S. Government 3. Federal Question (U.S. Citizen of This State f]1 Oh Incorporated or Principal Place =] 4 [] 4
Plaintiff Government Not a Party) of Business in this State

Citizen of Another State [-] 2 [_] 2 Incorporated and Principal Place ([] 5 5
of Business in Another State

 

 

2, U.S. Government CJ 4. Diversity (Indicate Citizenship —|Citizen or Subject of a . .
. Foreign Nation 6 6
Defendant of Parties in Item ill) Foreign Country [13 03 9 O C)
: i nly.
IV ORIGIN (Place an X in one box only.) . 6, Multidistrict 8. Multidistrict
1, Original 2. Removed from Oo 3. Remanded from CJ 4. Reinstated or CJ 5. Transferred from Another O Litigation - O Litigation -
x Proceeding State Court Appellate Court Reopened District (Specify) Transfer Direct File

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: [_] Yes No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: [ ]Yes [_]No [_] MONEY DEMANDED IN COMPLAINT: $0

VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
VIOLATION OF 14TH AMENDMENT

 

 

VI. NATURE OF SUIT (Place an X in one box only).

       

   

    

     

 
       

 

  

 

  

      

   

 

       
  
  

     

 
 

 

 
      
    
   

   
 

        
    

     
 

  
 

  
 

 

  

   

  

_ OTHER STATUTES _ CONTRAC PERTY MMIGRATION. 1 . tOPERTY RIGHTS
[] 375 False Claims Act |[[] 110 Insurance {-] 240 Torts to Land 462 Naturalization Habeas Corpus: [_] 820 Copyrights
: 245 Tort Prod O Application [[] 463 Alien Detainee
gO 376 Qui Tam [] 120 Marine {] 245 Tort Product Moti V [C] 830 Patent
(31 USC 3729(a)) Liability 465 Other [7] 210 Motions to Vacate .
(LJ 130 Miller Act [1] 290 All Other Real Cl immigration Actions Sentence 835 Patent - Abbreviated
Oo 400 State 771 [_] 530 General Oj New Drug Application
Reapportionment 140 Negotiable ue ry _|L] 535 Death Penal ee
(] 410 Antitrust CI instrument SONAL RTY ot, enaity L] 840 Trademark
. 150 Recovery of 370 Other Fraud ther: 880 Defend Trade Secrets Act
L] 430 Banks and Banking | Gverpayment & [7] 0 | 540 Mandamus/other |EJ of 2016 (oTsA)
oO 450 Commerce/ICC Enforcement of 315 Airplane C] 371 Truth in Lending
im 460 Deportation Judgment LI Product Liability 380 Other Personal [] 550 Civil Rights —— _
470 R i inf [[] 151 Medicare Act Oo 320 Assault, Libel & O PropertyDamage —|[]_ 555 Prison Condition (L] 861 HIA (1395ff}
acketeer Influ- Slander
O enced & Corrupt Org. 152 Recovery of 330 Fed. Employers’ Oy Product Libilig 560 Civil Detainee [) 862 Black Lung (923)
[J 480 Consumer Credit [LJ Defaulted Student [J [jabitity _——|L_] Conditions of 1) 863 DIWC/DIWW (405 (g))
h Loan (Excl. Vet.) ; | BANKRUPTCY | Confinement .
[y 485 Telephone [) 340 Marine — EITURE/PENALTY |] 864 SSID Title xv!
Consumer Protection Act 153 Recovery of 345 Marine Product |{] 422 Appeal 28 _ : ALET
[] 490 Cable/Sat Tv Cc Overpayment of [CJ Liability USC 158 O 625 Drug Related [_] 865 RSI (405 (g))
850 Securities/C Vet. Benefits ; 423 Withdrawal 28 Seizure of Property 21 eet
g 850 Securities/ Com 160 Stockholders’ |] 350 Motor Vehicle CO usc 157 USC 881 FEOERAL TAX SUITS
890 Other Statutory O Suits C 355 Motor Vehicle : CIVILRIGHTS [] 690 Other Oo 870 Taxes (U.S. Plaintiff or
CI Actions Product Liability 440 oth : G , "i asta ao Defendant)
[7] 190 Other g 360 Other Personal |L1 er Civil Rignts meni Oo 871 IRS-Third Party 26 USC
(] 891 Agricultural Acts Contract Injury ‘ia 441 Voting oO 710 Fair Labor Standards 7609
. rsonal injury-
CJ 803 Environmental C Product Liability CI med Malpratice ” [] 442 Employment Cy 720 Labor/Mgmt.
: i Relations
895 Freedom of Info. |[[] 196 Franchise oO 365 Personal Injury- |{_] 13 Housings ns eranio
CJ A - Product Liabilit 740 Rai rA
ct REAL y 445 A h (_] 740 Railway Labor Act
sepati i merican wit . \
[-] 896 Arbitration 210 Land a 367 Health Care/ C1 Disabilities- g 751 Family and Medical
899 Admin. Procedures Condemnation Personal Injury Employment Leave Act
Act/Review of Appeal of Product Liabilit 446 American with 790 Other Labor
pp (] 220 Foreclosure y Cc Ot ticcti
Agency Decision 368 Asbestos Disabilities-Other Litigation
oO 950 Constitutionality of Oo 230 Rent Lease & |{7] Personal Injury [1] 448 Education g 791 Employee Ret. Inc.
State Statutes Ejectment Product Liability Security Act

 

 

 

 

 

FOR OFFICE USE ONLY: Case Number:
CV-71 (10/20) CIVIL COVER SHEET Page 1 of 3

 
Case 2:21-cv-06558-MWF-KS Document 4 Filed 08/13/21 Page 2 of3 Page ID #:10
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

VIN. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject

to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

 

from state court?
LC] Yes No

If "no, “ skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

Is the United States, or

QUESTION B:
one of its agencies or employees, a
PLAINTIFF in this action?

[] Yes No

If "no," skip to Question C. If "yes," answer
Question B.1, at right.

Is the United States, or

QUESTION C:
one of its agencies or employees, a
DEFENDANT in this action?

[] Yes No

If "no," skip to Question D. If "yes," answer
Question C.1, at right.

 

 

 

 

 

QUESTION A: Was this case removed |

STATE CASE wa PENDING iN as COUNTY OF: :

_INITIALDIVISION IN CACD IS:

 

 

 

 

 

 

 

 

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

—

check one of the boxes to the right

[_] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
[_] Orange Southern
[[] Riverside or San Bernardino Eastern

 

 

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

—>

 

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

—>

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
Enter “Eastern in response to Question E, below, and continue
from there.

0

 

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

YES. Your case will initially be assigned to the Southern Division.
Enter “Southern” in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2.

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

—

check one of the boxes to the right

 

   

reside, (Check up to two boxes, or leave

Indicate the location(s) i in 1 which 50% or more of plaintiffs who reside i in this district

blank if none of these choices apply.)

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

 

district reside. (Check up to two boxes, o
apply.)

[] Yes

 

QUESTION F: Northern Counties?

 

Indicate the location(s) in which 50% or more of defendants who reside in this

D.1. Is there at least one answer in Column A?

If "no," go to question D2 to the right.

Enter the initial division determined by Question A, B, C, or D above: —_ WESTERN

t leave blank if none of these choices

 

 
 
   

 

 

 

[Xx] No

if "yes,” your case will initially be assigned to the
SOUTHERN DIVISION.

Enter "Southern" in response to Question E, below, and continue from there.

—

 
   

Do 50% or more of plaintiffs or defendants in this district reside i in Ventura, Santa Barbara, or San Luis Obispo counties?

If "no," your case will be assigned to the WESTERN DIVISION.

D.2. Is there at least one answer in Column B?
| Yes No
if "yes," your case will initially be assigned to the
EASTERN DIVISION.

Enter "Eastern" in response to Question E, below.

Enter "Western" in response to Question E, below.

 

 

2 Oo " _

[_]} Yes

 

CV-71 (10/20)

CIVIL COVER SHEET

Page 2 of 3
Case 2:21-cv-06558-MWF-KS Document 4 Filed 08/13/21 Page 3o0f3 Page ID #:11

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [.] YES

If yes, list case number(s):

 

1X(b). RELATED CASES: |s this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

If yes, list case number(s):

NO [] Yes

 

Civil cases are related when they (check all that apply):

C] A. Arise from the same or a closely related transaction, happening, or event;

CJ B. Call for determination of the same or substantially related or similar questions of law and fact; or

C] C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

[_] A. Arise from the same or a closely related transaction, happening, or event;

[_] 8. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY

(OR SELF-REPRESENTED LITIGANT): /s/ STEPHEN YAGMAN DATE: AUG. 12, 2021

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of SuitCode Abbreviation
861 HIA
862 BL
863 DIWC
863 DIWW
864 SSID
865 RSI

Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (10/20)

CIVIL COVER SHEET Page 3 of 3
